Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Peter Ganjian on 2/22/2022.
	The application has been amended as follows:
13.	A system for processing waste, comprising: 	a single chamber, multi-phase compressor that includes: 	a longitudinally extending, multi-stage compression auger assembly, comprising: 	an asymmetrical, longitudinally extending shaft;			 	a plurality of flighting modules detachably mounted and secured along a flighting mount section of the shaft; 	a plurality of spacers detachably mounted and secured in between the plurality of fighting modules along the flighting mount section of the shaft; and 	an adjustable egress phase is configured to enable adjustment of a compression force experienced by the single chamber, multi-phase compressor and the adjustable egress phase is comprised of: 	an adjustable discharge module is configured to move in a linear and angular motion and is configured to rotate with the shaft, an outer member of a generally annular conical configuration; and  is configured to move in a linear and angular motion; 	an actuator module is configured to move in a linear motion; and 	an egress-side motive force generator associated with the actuator module and is configured to move the actuator module along a reciprocating linear path; 	wherein reciprocating linear motion of the actuator module actuates the intermediate assembly along a commensurately reciprocating linear path, which, in turn, linearly moves adjustable discharge module.  
16. The system for processing waste as set forth in claim 13, wherein: 	the intermediate assembly is comprised of: 	a hollow, cylindrical body with a bore with an annular flange at an intake-side thereof that includes a first set of openings that align with a second set of openings of ] an inner member of the adjustable discharge module for receiving fasteners to secure the intermediate assembly with the adjustable discharge module; 	the annular flange further functions as an enclosure at an intake side thereof for an intake-side set of bearing positioned between an outer surface of the intermediate assembly and the actuator module and also, is configured to move with the actuator member.  
17. The system for processing waste as set forth in claim 13, wherein: 	 the actuator module is comprised of: 	a central opening that accommodates a hollow, cylindrical body of the intermediate assembly, including an intake side bearing and an egress side bearing; 	an inner flange that functions as divider wall and support for the intake side bearing and the egress side bearing; and 	an externally extending annular flange with two openings that receive connecting ends of drive pistons of the egress-side motive force generator is configured to move the actuator module along a reciprocating linear path.   

19. A system for processing waste, comprising: 	a single chamber, multi-phase compressor that includes: 	a longitudinally extending, multi-stage compression auger assembly, comprising: 	an asymmetrical, longitudinally extending shaft;			 	a plurality of flighting modules detachably mounted and secured along a flighting mount section of the shaft; 	a plurality of spacers detachably mounted and secured in between the plurality of fighting modules along the flighting mount section of the shaft; and an adjustable egress phase is configured to enable adjustment of a compression force experienced by the single chamber, multi-phase compressor and the adjustable egress phase is comprised of: 
an adjustable discharge module is configured to move in a linear and angular motion and is configured to rotate with the shaft, an intermediate assembly is configured to move in a linear and angular motion; 	an actuator module is configured to move in a linear motion; and 		an egress-side motive force generator associated with the actuator module and is configured to move the actuator module along a reciprocating linear path; 	wherein reciprocating linear motion of the actuator module actuates the intermediate assembly along a commensurately reciprocating linear path, which, in turn, linearly moves adjustable discharge module,the intermediate assembly is comprised of: 	a hollow, cylindrical body with a bore with an annular flange at an intake-side thereof that includes a first set of openings that align with a second set of openings of an inner member of the adjustable discharge module for receiving fasteners to secure the intermediate assembly with the adjustable discharge module; 	the annular flange further functions as an enclosure at an intake side thereof for an intake-side set of bearing positioned between an outer surface of the intermediate assembly and the actuator module and also, is configured to move with the actuator member.  20. A system for processing waste, comprising: 	a single chamber, multi-phase compressor that includes: 	a longitudinally extending, multi-stage compression auger assembly, comprising: 	an asymmetrical, longitudinally extending shaft;			 	a plurality of flighting modules detachably mounted and secured along a flighting mount section of the shaft; 		a plurality of spacers detachably mounted and secured in between the plurality of fighting modules along the flighting mount section of the shaft; and an adjustable egress phase is configured to enable adjustment of a compression force experienced by the single chamber, multi-phase compressor and the adjustable egress phase is comprised of: 
an adjustable discharge module is configured to move in a linear and angular motion and is configured to rotate with the shaft, an intermediate assembly is configured to move in a linear and angular motion; 	an actuator module is configured to move in a linear motion; and and is configured to move the actuator module along a reciprocating linear path; 	wherein reciprocating linear motion of the actuator module actuates the intermediate assembly along a commensurately reciprocating linear path, which, in turn, linearly moves adjustable discharge module,the actuator module is comprised of: 	a central opening that accommodates a hollow, cylindrical body of the intermediate assembly, including an intake side bearing and an egress side bearing; 	an inner flange that functions as divider wall and support for the intake side bearing and the egress side bearing; and 	an externally extending annular flange with two openings that receive connecting ends of drive pistons of the egress-side motive force generator is configured to move the actuator module along a reciprocating linear path. 


Allowable Subject Matter
Claims 13,16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Previously indicated allowable claims were introduced into an independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is 272-1866. The examiner can normally be reached on M-F 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on  270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                    

/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799